DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cubillos-Ruiz et al. (Cancer Res. (2012) 72:1683-1693; of record) in view of U.S. 2016/0008397 (hereafter “Krams”; of record) and Zhu et al. (International Journ. Mol. Med (2012), vol. 30: 1321-1326; of record). 
Cubillos-Ruiz et al. teaches administering miR-155 directly to dendritic cells in vivo for immunotherapy of ovarian cancer wherein the method comprises delivering Dicer substrate RNA duplexes that mimic the structure of endogenous precursor miR-155 hairpin to dendritic cells in vivo at the site of a tumor (e.g., see abstract, paragraph bridging pages 1683-1684, etc.).  Cubillos-Ruiz et al. teaches that the miR-155 sequence is administered using a polyethylenimine (PEI) based nanoparticle (e.g., see paragraph bridging pages 1683-1684, page 1684 second column, etc.).  If necessary, Official Notice is taken that PEI is a cationic polymer.
Cubillos-Ruiz et al. does not teach amplifying a DNA fragment containing the miRNA, sub-cloning the miRNA segment into a delivery vehicle, such as a lentiviral vector, injecting the cell into a tumor microenvironment (TME), introducing the miRNA into the cell via electroporation, or that the miRNA sequence comprises a miRNA stem loop structure.
However, isolating dendritic cells (DCs), transfecting the isolated DCs with nucleic acid sequences, including expression constructs and viral vectors which express miRNAs, and then transplanting the transfected DCs into a patient for treatment was well known in the prior art.  
For instance, Krams teaches methods comprising isolating DCs from a subject, transfecting the DC cells with miRNA molecules or expression constructs which express the miRNAs, including viral vectors wherein the virus can be a lentivirus, and injecting the transfected DCs back into the patient.  Krams teaches producing expression constructs which express the miRNA, including a viral vectors, such as lentiviral vectors.  Krams teaches that the expression constructs comprising the miRNA can be transfected into DCs by known means, including electroporation. (For example, see abstract, paragraphs [0010], [0013], [0018], [0024], [0062]. [0122], [0124], claims 1-12, etc.). 
Furthermore, the lentiviral vector PWPI was used in the prior art to deliver and expresses nucleic acids of interest, including miRNAs, in cells in vivo.  For instant Zhu et al. teaches using pWPI to express a miRNA, and includes steps of amplifying a DNA fragment containing a miRNA comprising a pri-miR sequence (i.e., a stem-loop structure comprising the miR) and sub-cloning the pri-miR sequence into the vector and transferring the miRNA expressing PWPI vector into cells.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the instant invention, to combine the teachings of Cubillos-Ruiz et al., Krams and Zhu et al. to arrive at the claimed invention with a reasonable expectation of success.\
It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
The combination of prior art cited above in the rejection(s) under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” 
Therefore, the claimed invention is not patentable in view of the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,537,625 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope and fully encompass the claimed invention of the ‘625 patent.  That is, the instant claims are broader in scope as they are not limited to suppressing breast cancer tumor growth using micro-RNA-155 and a dendritic cell, as required by the claims of the ‘625 patent.  Since broad claims are anticipated by narrower embodiments which they fully encompass, the instant claims are anticipated by the narrower claims of the ‘625 patent, which are fully encompassed by the instant claims.
***It is noted that should the instant claims be amended and limited to the same invention claimed in the ‘625 patent, the claims would be subjected to a statutory double patenting rejection.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,071,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope and fully encompass the claimed invention of the ‘753 patent.  That is, the instant claim 1 (and dependent claims) is(are) broader in scope as they do not require a nanoparticle, micro-RNA-155 and bone marrow derived cell (as is required by claim 1 of the ‘753 patent), and claim 10 (and dependent claims) is(are) broader in scope as they do not require breast cancer tumor, micro-RNA-155 and bone marrow derived cell (as is required by claim 6 of the ‘753 patent).  Since broad claims are anticipated by narrower embodiments which they fully encompass, the instant claims are anticipated by the narrower claims of the ‘753 patent, which are fully encompassed by the instant claims.
***It is noted that should the instant claims be amended and limited to the same invention claimed in the ‘753 patent, the claims would be subjected to a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635